Citation Nr: 1021614	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for arthritis of the 
neck.

4.  Entitlement to service connection for arthritis of the 
shoulders.

5.  Entitlement to service connection for arthritis of the 
elbows.

6.  Entitlement to service connection for arthritis of the 
wrists.

7.  Entitlement to service connection for arthritis of the 
hips.

8.  Entitlement to service connection for arthritis of the 
knees.

9.  Entitlement to service connection for arthritis of the 
ankles.

10.  Entitlement to service connection for arthritis of the 
hands.

11.  Entitlement to service connection for arthritis of the 
feet.

12.  Entitlement to service connection for an eye disability, 
to include as due to herbicide exposure.

13.  Entitlement to service connection for a dental disorder.

14.  Entitlement to service connection for a dental disorder 
for VA dental treatment purposes.

15.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  

16.  Entitlement to service connection for acid reflux 
disease.

17.  Entitlement to service connection for arthritis of the 
back.

18.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

19.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), to include as due to 
herbicide exposure.

20.  Entitlement to service connection for chest pain, to 
include as due to herbicide exposure.

21.  Entitlement to service connection for arteriosclerosis.

22.  Entitlement to a nonservice-connected pension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1967 to May 1969.  Service in Vietnam is indicated 
by the record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a May 2007 decision, the Board remanded all of the 
Veteran's claims for further evidentiary development.  Such 
was achieved, and the Appeals Management Center (AMC) 
readjudicated the Veteran's claims in a December 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims folder has been returned to the Board for further 
appellate review.  

Since the December 2009 SSOC, additional evidence consisting 
of a DD 215 service record has been submitted directly to the 
Board.  In May 2010, the Veteran's representative submitted a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. § 
20.1304 (2009); see also the May 18, 2010 Appellant's Brief, 
page 2. 




Clarification of issues on appeal

PTSD claim

Although the Veteran and his representative originally 
developed a service connection claim for PTSD alone, the 
Board is now expanding the issue to consider entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The United States Court of Appeals for 
Veterans Claims (the Court) has recently determined that a 
PTSD claim cannot be limited to a PTSD diagnosis alone, but 
"must rather be considered a claim for any mental disorder 
that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The record demonstrates that the Veteran has been diagnosed 
with an anxiety disorder.  The Board is therefore expanding 
the issue on appeal at this time, and will consider whether 
service connection may be awarded for an acquired psychiatric 
disorder to include PTSD, as instructed by the Court in 
Clemons.  

Dental claim

As will be discussed in more detail below, under current VA 
regulations, compensation is only available for certain types 
of dental and oral conditions, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 4.150.

It appears that the Veteran's dental claim was originally 
adjudicated by the RO in December 2003 for compensation 
purposes only.  Subsequently however, in the December 2009 
SSOC, the AMC also considered whether the Veteran was 
entitled to service connection for dental treatment purposes.  
See the December 2009 SSOC, page 26.  As such, the Board has 
expanded and separated the Veteran's dental claim into two 
issues, to include consideration of entitlement to service 
connection for compensation as well as treatment purposes.  

Referred issue

In a January 2010 statement, the Veteran indicated that he 
wanted to initiate a service-connection claim for ischemic 
heart disease, to include as due to herbicide exposure.  At 
this point, the ischemic heart disease claim has not yet been 
adjudicated by the AOJ.  As such, the Board does not have 
jurisdiction over the claim.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].  Therefore, the claim 
is referred to the AOJ for appropriate action.  

The Board notes in passing that the Secretary of Veterans 
Affairs has directed the Board to stay action on all claims 
for ischemic heart disease that are based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era, which cannot be granted outright.  However, because the 
Board has no jurisdiction over the Veteran's recent ischemic 
heart disease claim, no stay is required at this time.  As 
noted above, the Veteran's claim must first be adjudicated by 
the AOJ before the Board has jurisdiction over the matter.  

Remanded issues

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, acid reflux 
disease, sleep disorder, arthritis of the back, hypertension, 
COPD, chest pain, and arteriosclerosis, as well as the 
Veteran's nonservice-connected pension claim are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The competent evidence of record does not support a 
finding that the Veteran currently has dementia.

2.  The competent evidence of record does not support a 
finding that the Veteran currently has arthritis of the neck.

3.  The competent evidence of record does not support a 
finding that the Veteran currently has arthritis of the 
shoulders.

4.  The competent evidence of record does not support a 
finding that the Veteran currently has arthritis of the 
elbows.

5.  The competent evidence of record does not support a 
finding that the Veteran currently has arthritis of the 
wrist.

6.  The competent evidence of record does not support a 
finding that the Veteran currently has arthritis of the hips.

7.  The competent evidence of record does not support a 
finding that the Veteran currently has arthritis of the 
knees.

8.  The competent evidence of record does not support a 
finding that the Veteran currently has arthritis of the 
ankles.

9.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed arthritis of the hands and his military 
service.

10.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed arthritis of the feet and his military 
service.

11.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed eye disability [cataracts] and his 
military service, to include presumed exposure to Agent 
Orange.

12.  The Veteran's only current dental disabilities are 
treatable caries.   

13.  The Veteran was discharged from service in 1969, and his 
first claim for dental treatment was not received until 
October 2002.


CONCLUSIONS OF LAW

1.  Dementia was not incurred in or aggravated by active 
military service.              38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  Arthritis of the neck was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002);           38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Arthritis of the shoulders was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Arthritis of the elbows was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

5.  Arthritis of the wrist was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

6.  Arthritis of the hips was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

7.  Arthritis of the knees was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

8.  Arthritis of the ankles was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

9.  Arthritis of the hands was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

10.  Arthritis of the feet was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

11.  An eye disability was not incurred in or aggravated by 
active military service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

12.  The criteria for service connection for a dental 
disorder have not been met.           38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2009).

13.  The criteria for service connection for a dental 
disorder for VA dental treatment purposes have not been met.  
38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
number of disabilities. In the interest of clarity, the Board 
will discuss certain preliminary matters. The Board will then 
render a decision.

Stegall concerns

As noted in the Introduction, the Board remanded the 
Veteran's claims in December 2009 for further evidentiary 
development.  More specifically, the Board instructed the AOJ 
to contact the Veteran and request that he identify any other 
medical records that pertain to his claims, and that any 
identified records should be obtained and associated with the 
Veteran's claims folder.  Additionally, the AOJ was to 
schedule the Veteran for VA examinations to determine the 
nature, extent, and etiology of any claimed medical condition 
identified in the medical records, and to determine the 
extent of functional and industrial impairment caused by 
these disabilities if any are identified.   The AOJ was then 
to readjudicate the Veteran's claims.  

The AMC sent the Veteran letters dated June 25, 2007, March 
24, 2008, December 12, 2008, February 13, 2009, and June 1, 
2009 requesting that he identify and provide releases for any 
additional medical evidence.  The AMC then obtained medical 
records from the Trover Clinic, the Heartland Regional 
Hospital, and the VAMC in Marion, Illinois and St. Louis, 
Missouri.  The Veteran specifically indicated that there are 
no medical records available from his prior employer as his 
employment was not at a medical facility, and had nothing to 
do with him medically.  See the Veteran's June 10, 2009 VA 
Form 21-4142.  

The Veteran also appeared for numerous VA examinations in 
April 2009 to evaluate the nature and etiology, and 
functional impairment of his diagnosed disabilities.  All 
examination reports, to include October and November 2009 
Addendum reports have been associated with the Veteran's 
claims file.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letters from the RO 
dated May 15, 2003 and June 25, 2007, including evidence of 
"a relationship between your disability and an injury, 
disease, or event in military service."  The June 2007 
letter also notified the Veteran of the evidentiary 
requirements for service-connected compensation benefits for 
disabilities related to herbicide exposure.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
May 2003 and June 2007 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the letters 
that VA examinations would be provided if necessary to decide 
his claims.  With respect to private treatment records, the 
June 2007 letter informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.
Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced June 2007 letter from the RO, 
as well as in a subsequent letter dated December 12, 2008.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in June 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the June 2007 and 
December 2008 letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in the above-referenced 
December 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records, service personnel records, and post-
service VA and private treatment records. 

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was afforded multiple VA 
examinations in April 2009.  The reports of these 
examinations [to include subsequent October and November 2009 
Addendum reports] reflect that each examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Board adds that the Veteran was not afforded VA 
examinations to address the following claimed disabilities: 
dementia, and arthritis of the neck, shoulders, elbows, 
wrist, hips, knees, ankles.  The Board is aware of the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination as to these claims is 
unnecessary in this case, because there is no objective and 
competent evidence of any diagnosis of dementia, or arthritis 
of the neck, shoulders, elbows, wrist, hips, knees or ankles.  
Under such circumstances, an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnoses 
of these claimed disabilities.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and declined 
the opportunity for a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for dementia

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

The Veteran contends that he currently has dementia related 
to his active duty military service.  As noted above, in 
order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.           See Hickson, 12 Vet. App. at 253.

With respect to crucial Hickson element (1), current 
disability, the evidence of record does not include current 
diagnoses of dementia.  While the April 2009 VA examiner 
specifically evaluated the Veteran's mental condition, to 
include his speech, attitude, affect, mood, attention, 
orientation, thought process, thought content, delusions, 
judgment, intelligence, and insight, the examiner pertinently 
did not indicate that the Veteran currently experiences 
dementia.  See the April 2009 VA examiner's report, page 4.  

The Board recognizes that the Veteran is competent to testify 
as to his own observable symptomatology.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In that regard, the Board wishes to 
make clear that it in no way disbelieves that the Veteran 
currently experiences symptoms that he associates with 
dementia.  However, dementia is not conditions that can be 
established through lay observation alone [such as tinnitus, 
for example].  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  In that connection, to the extent that the Veteran 
himself contends that he currently has dementia or a sleep 
disorder, it is well-established that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, any such 
statements offered in support of the Veteran's claims do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  

In the absence of any currently diagnosed dementia service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met as to this issue, and the claims 
fail on this basis alone.

The Board adds that there is no evidence of record 
demonstrating complaints of, or treatment for dementia during 
the Veteran's active duty service or for years thereafter.  
It follows that a nexus or relationship between these claimed 
disabilities and the Veteran's service is also lacking.  
Accordingly, Hickson elements (2) and (3) are also 
unsatisfied, and the Veteran's claim fails for these reasons 
as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
dementia.  Therefore, contrary to the assertions of the 
Veteran, the benefit of the doubt rule is not for application 
because the evidence is not in relative equipoise.  The 
benefit sought on appeal is accordingly denied.



Service connection for arthritis of the neck, shoulders, 
elbows, wrist, hips, knees, ankles, hands and feet

Relevant law and regulations

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such 
are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R.            § 
3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 
(1999), the Court stated that in Savage it had clearly held 
that 38 C.F.R. § 3.303 does not relieve the claimant of his 
burden of providing a medical nexus.

Analysis

The Veteran claims entitlement to service connection for 
arthritis of the neck, shoulders, elbows, wrist, hands, hips, 
knees, ankles and feet.  Because these claims involve the 
same type of disability and the application of the same law 
to the same facts, they will be addressed together for the 
sake of economy.  

The Board initially notes that there is no medical evidence 
of record demonstrating that the Veteran currently has 
arthritis of the neck, shoulders, elbows, wrists, hips, 
knees, or ankles.  As described in detail above, in the 
absence of any currently diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  

The Board in no way doubts that the Veteran may experience 
pain in each of these areas of the body.  However, symptoms 
such as pain alone are not sufficient to establish the 
existence of a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].   Accordingly, Hickson element 
(1) has not been met as to these seven issues, and the claims 
fail on this basis alone.  To the extent that the Veteran has 
contended that his perceived pain is arthritis, he is not 
competent to provide such an opinion.  See Espiritu.  

In contrast, the evidence of record does in fact indicate 
that the Veteran currently has arthritis of his hands and 
feet.  See the Veteran's April 2009 hand and foot examination 
reports respectively.  Accordingly, Hickson element (1) is 
satisfied as to these two issues. 

With respect to Hickson element (2), the Board will 
separately address disease and injury.

Concerning in-service disease, the Veterans service and post-
service treatment records do not demonstrate any diagnoses of 
foot or hand arthritis at anytime during service or within 
the one-year presumptive period after the Veteran's 
separation from active service.  See 38 C.F.R. § 3.309(a) 
(2009).  The Veteran specifically indicated "no" on his 
Report of Medical History upon separation when asked if he 
had arthritis.  See the Veteran's April 16, 1969 Report of 
Medical History.  Additionally, the Veteran's April 1969 
separation examination indicated a normal evaluation of the 
Veteran's feet and upper extremities.  Accordingly, in-
service disease is not demonstrated.

Concerning in-service injury, the Veteran does not contend 
that he experienced any in-service injuries to his hands or 
his feet.  Indeed, the Veteran specifically indicated at his 
April 2009 VA examinations that his hand and foot pain began 
15 years prior to the examination [1994], approximately 25 
years following his separation from service in 1969.  
Crucially, the Veteran's service treatment records do not 
reflect complaints of, or treatment for any in-service hand 
or foot injury, and post-service treatment reports fail to 
note any arthritic pain for decades thereafter.  

The evidence of record therefore is against a finding that 
the Veteran sustained an injury to his hands or feet during 
his active duty service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  Accordingly Hickson element (2) is not 
demonstrated, and the Veteran's service connection claims for 
arthritis of the hands and feet fail on this basis alone.  

With respect to Hickson element (3), no medical nexus 
opinions are of record relating the Veteran's hand and feet 
arthritis to his military service.  Indeed, in the absence of 
in-service hand or feet diseases or injuries, a medical nexus 
would appear to be an impossibility.  

Additionally, the evidence of record does not reflect that 
the Veteran experienced arthritic pain of his hands or feet 
continuously since he separated from service in 1969, and the 
Veteran does not so contend.  Accordingly, service connection 
for arthritis of the hands or feet cannot be established 
based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  

Accordingly, Hickson element (3) is unsatisfied, and the 
Veteran's service connection claims for arthritis of the 
hands and feet fail for this reason as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
arthritis of the neck, shoulders, elbows, wrist, hands, hips, 
knees, ankles and feet.  Therefore, contrary to the 
assertions of the Veteran, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.



Service connection for an eye disability, to include as due 
to herbicide exposure

Relevant law and regulations

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  

If so, the veteran is thereby entitled to a presumption of 
service connection for certain disorders listed under 39 
C.F.R. § 3.309(e).  These diseases are chloracne; type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset); porphyria cutanea tarda; prostate cancer; 
respiratory cancers; AL amyloidosis, and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2009).  The Board 
notes that on May 7, 2009, the regulations were amended to 
include AL amyloidosis.  73 Fed. Reg. 65280 (May 7, 2009) (to 
be codified at 38 C.F.R. 3.309(e)).

Further, the Board notes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias. As 
required by 38 U.S.C. 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, a 
stay of appeals affected by new herbicide-related 
presumptions is in effect. See, e.g., Chairman's Memorandum 
No. 01-09-25 (Nov. 20, 2009); see also, Memorandum for the 
Secretary, "Stay of Appeals Affected by New Herbicide- 
Related Presumptions," November 20, 2009.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Analysis

In essence, the Veteran asserts that he has a current eye 
disability was caused by his presumed in-service exposure to 
Agent Orange.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.           See Hickson, 12 Vet. App. 
at 253.

It is undisputed that the currently has cataracts of both 
eyes.  See the April 2009 VA eye examiner's report, page 2.  
Accordingly, Hickson element (1) is satisfied.  

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning disease, the Veteran does not contend that he 
developed cataracts during service.  The Veteran's service 
treatment records are pertinently negative as to any 
disability of the Veteran's eyes. 

Concerning in-service injury, the Veteran's service personnel 
records show that he served in the Republic of Vietnam during 
the Vietnam era.  It is therefore presumed that the Veteran 
was exposed to Agent Orange while in Vietnam, in the absence 
of affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(f) (West 2002);       38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2009).  Therefore, the second Hickson element has 
arguably been met with respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's cataracts are not listed among the 
Agent Orange-related diseases enumerated in 38 C.F.R. § 
3.309(e), medical nexus may not be presumed as a matter of 
law.  However, notwithstanding the inapplicability of the 
Agent Orange regulations, the Board is obligated to fully 
consider the Veteran's claim.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The question presented in this case, i.e. 
the relationship, if any, between the Veteran's disability 
and his military service, is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The only medical nexus evidence of record is that of the 
April 2009 VA eye examiner, who upon review of the Veteran's 
medical history and examination of the Veteran's eyes, 
pertinently determined that the Veteran's cataracts are 
"most likely due to age-related changes rather than Agent 
Orange exposure."  See the April 2009 VA eye examiner's 
report, page 2.  

The Veteran has supplied no medical evidence contrary to the 
opinion of the April 2009 VA examiner.  The Veteran has had 
ample opportunity to secure medical evidence in his favor and 
submit the same to VA.  He has not done so.                  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran himself believes that his 
cataracts are a result of his presumed exposure to Agent 
Orange, it is well established that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the Veteran's eye claim are not competent 
medical evidence and do not serve to establish a positive 
medical nexus.

The Veteran has not asserted, nor does the evidence of record 
demonstrate, that he has experienced problems with his eyes 
continuously since his active duty service.  Accordingly, 
service connection is not warranted based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  

Accordingly, the probative evidence of record does not 
demonstrate a relationship exists between the Veteran's 
cataracts and his presumed in-service exposure to Agent 
Orange.  Hickson element (3), nexus or relationship, has not 
been satisfied, and the Veteran's claim fails on this basis 
alone.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
an eye disability.  The benefit sought on appeal is 
accordingly denied.

Service connection for a dental disorder, for compensation 
and treatment purposes

Relevant law and regulations

As was alluded to in the Introduction above, a distinction is 
made between service connection of dental disabilities for 
compensation purposes and for treatment purposes.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include Veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for Veterans having 
a noncompensable service-connected dental condition (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound 
or other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility); those who made prior applications for, and 
received, dental treatment from VA for noncompensable dental 
conditions but were denied replacement of missing teeth that 
were lost during any period of service prior to his or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability (Class III eligibility); 
those whose service- connected disabilities are rated at 100 
percent by schedular evaluation or who are entitled to the 
100 percent rating by reason of individual unemployability 
(Class IV eligibility); those who participate in a 
rehabilitation program under 38 U.S.C. Chapter 31 (Class V 
eligibility) and those who are scheduled for admission or who 
are otherwise receiving care and services under Chapter 17 of 
38 U.S.C., where dental care is medically necessary (Class VI 
eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within one year after such 
discharge or release; (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(2)(i).

Analysis

The Veteran asserts that he developed dental problems as a 
result of consuming rations during service.  He reported that 
he had only one caries restoration during service, but 
developed many cavities during his service.  

In this case, the medical evidence of record demonstrates 
that the only dental conditions the Veteran currently has are 
multiple caries.  The Veteran has denied in-service trauma to 
the mouth, and bone loss and osteomyelitis are not shown.            
See the April 2009 VA dental examiner's report, page 1.  

Under these circumstances, service connection for VA 
compensation purposes is not warranted as a matter of law.  
As noted, treatable caries are not considered disabling for 
VA disability compensation purposes.  See 38 C.F.R. § 
3.381(a);        see also 38 C.F.R. § 4.150.

With respect to the Veteran's dental claim for the purpose of 
obtaining VA outpatient dental treatment, the Board notes 
that the Veteran is not compensably service-connected for any 
dental disorder, and did not have any trauma to the teeth 
during service.  Furthermore, the evidence of record does not 
demonstrate that the Veteran has a service-connected 
condition that could be aggravated by a dental disorder, and 
the Veteran does not have a combined rating of 100 percent.  
Furthermore, he has not previously applied for dental 
treatment.  

Service records reveal that the Veteran was not a POW and did 
not incur any wounds in combat.  The Veteran was also not 
participating in a rehabilitation program under 38 U.S.C.A., 
Chapter 31, and fixing his dental problems was not medically 
necessary for a medical condition currently under treatment 
by VA.  For these reasons, the Board finds that the Veteran 
does not qualify for Class I, II(a), (b), (c), IIR, III, IV, 
V, or VI eligibility for treatment.

Regarding Class II eligibility, the following principles 
apply to dental conditions noted at entry and treated during 
service: (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service; (2) Teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service. However, new caries that 
developed 180 days or more after such tooth was filled will 
be service-connected; (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service; (5) Teeth noted at entry as non- 
restorable will not be service-connected, regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service. 38 C.F.R. § 3.381(d).

As noted above, the Veteran entered active duty service in 
May 1967.  The Veteran's in-service dental records 
demonstrate that the Veteran had multiple teeth filled upon 
separation from service in 1969, more than 180 days following 
entry into service.  Crucially however, the Veteran separated 
from military service in May 1969 and did not apply for 
treatment until October 2002.  As he did not apply for dental 
treatment within one year after separation, the Veteran does 
not qualify for Class II eligibility, regardless of whether 
any of his in-service caries met any of the Class II criteria 
listed above.  The Veteran therefore does not fall into any 
eligibility class under 38 C.F.R. § 17.161.

Accordingly, the Board finds that the Veteran is ineligible 
for VA dental treatment under 38 C.F.R. § 17.161 and the 
claim must be denied.

In conclusion, for reasons and bases expressed above, the 
Board concludes that the evidence is against the Veteran's 
claims of entitlement to service connection for a dental 
condition both for compensation and treatment purposes.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for dementia is denied.

Service connection for arthritis of the neck is denied.  

Service connection for arthritis of the shoulders is denied.  

Service connection for arthritis of the elbows is denied.  

Service connection for arthritis of the wrist is denied.  

Service connection for arthritis of the hands is denied.  

Service connection for arthritis of the hips is denied.  

Service connection for arthritis of the knees is denied.  

Service connection for arthritis of the ankles is denied.  

Service connection for arthritis of the feet is denied.  

Service connection for an eye disability is denied.  

Service connection for a dental disorder is denied.

Service connection for a dental disorder, for VA dental 
treatment purposes, is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.  

Service connection for an acquired psychiatric disability, to 
include posttraumatic stress disorder (PTSD)

In essence, the Veteran contends that he has an acquired 
psychiatric disability that is related to combat stress 
during active duty military service from 1967 to 1969.  More 
specifically, the Veteran asserts that he had significant 
exposure to combat stress while serving as an infantryman, to 
include witnessing soldiers killed or seriously injured.  The 
Veteran relayed one specific account where he witnessed a 
grenade blow off another soldier's hand.  See the April 2009 
VA examiner's report, page 3.  

The evidence necessary to establish that a claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).   If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, a veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f) (2009). 

In this case, the Veteran's service personnel records 
demonstrate that the Veteran served in Vietnam from April 
1968 to December 1968 in the 1st Infantry, and earned the 
Republic of Vietnam Gallantry Cross with palm, the Vietnam 
Service Medal with three Bronze Service Stars, the Bronze 
Star Medal, and the Air Medal.  See the Veteran's DD 214 and 
his recently submitted DD 215.  Crucially, however, the 
Veteran did not receive any awards or medals specifically 
indicative of combat, such as a Bronze Star with "V" 
Device, the Combat Infantryman Badge, or the Purple Heart.  
As such, without further development, the Veteran's service 
medals alone do not establish that the Veteran engaged in 
combat operations while serving in Vietnam.  Accordingly, the 
Veteran's stressor(s) must be independently verified.
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In accordance with the duty to assist, the Board believes 
that the agency of original jurisdiction (AOJ) should take 
the necessary steps to attempt to verify the Veteran's 
claimed combat stressors.  The Veteran should be requested to 
provide any additional details necessary to corroborate his 
claimed stressors, to include the specific dates of the 
alleged incidents, as well as any citation records he may 
have pertaining to his service awards.  The AOJ should also 
request the Veteran's award citations, if available, from the 
National Military Personnel Records Center (NPRC).  The AOJ 
should then attempt to verify this claimed in-service 
stressor with the additional information provided.

Service connection for acid reflux disease, sleep disorder, 
and arthritis of the back

The Veteran claims entitlement to service connection for acid 
reflux disease [also claimed as gastroesophageal reflux 
disease (GERD)], a sleep disorder, and for arthritis of the 
back.

At respective April 2009 VA examinations, the Veteran was 
diagnosed with acid reflux disease, and with mild diffuse 
degenerative arthritis of the lumbar spine.  The Veteran 
indicated that his acid reflux had its onset in the 1970s, 
and that his lumbar spine pain began more than 20 years ago.  
However, the Veteran's service treatment records from 1967 to 
1969 are negative as to any in-service complaints of, or 
treatment for acid reflux or low back pain.  With respect to 
the Veteran's alleged sleep disorder, the examiner noted that 
the Veteran's acid reflux "awakes him from sleep and that 
this is the cause of his 'sleep disorder.'"  See the 
Veteran's April 2009 digestive systems examination, page 2.  
The examiner opined that the Veteran's sleep disturbances 
would greatly improve with proper treatment of his acid 
reflux.  

In November 2009, a different VA examiner reviewed the 
Veteran's in-service and post-service treatment records, 
specifically noting that the Veteran's GERD and lumbar spine 
arthritis had their onset in service.  The examiner indicated 
that although the Veteran's service is "not likely directly 
responsible for development of GERD, it did have its onset 
while in the military."  Similarly, the examiner noted that 
although the Veteran "does not relate [back arthritis] to a 
specific inciting injury . . . it did begin while he was in 
the military."  See the November 2009 VA examiner's Addendum 
Report.  

The November 2009 VA examiner has cited to no evidence in the 
record supporting his assertions.  In light of the fact that 
the Veteran reported the onset of acid reflux and low back 
pain shortly after service, the Board believes that more 
clarification is necessary from the November 2009 examiner as 
to how he developed the conclusion that the Veteran's GERD 
had its onset in service.  Accordingly, new medical opinions 
with supporting rationale should be obtained.  Furthermore, 
with respect to a sleep disorder, the Board is of the opinion 
that a new VA examination to clarify whether the Veteran has 
a currently diagnosed sleep disorder, and if so, whether such 
disorder is etiologically related to active service or a 
service connected disability.  

Service connection for hypertension, chronic obstructive 
pulmonary disease (COPD), chest pain, arteriosclerosis, and 
entitlement to a nonservice-connected pension.

In a January 2010 statement, the Veteran indicated that he 
was to undergo open heart surgery at the Regional Medical 
Center in Madisonville, Kentucky on January 21, 2010.  These 
surgical records have not been associated with the Veteran's 
claims file.  

Indeed, no medical records dated later than November 2009 
currently exist of record.  VA is required to make reasonable 
efforts to help a veteran obtain records relevant to his 
claim, whether or not the records are in Federal custody.                       
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In that connection, the Board believes the Veteran's 
hypertension, COPD, chest pain, and arteriosclerosis claims 
should be remanded so that these updated treatment records 
may be obtained.   

Additionally, as noted in the Introduction above, the Veteran 
has initiated a service-connection claim for ischemic heart 
disease [diagnosed in an October 24, 2006 VA Cardiology 
Note], which has been referred to the RO for initial 
adjudication.         See the Veteran's January 2010 
Statement in Support of Claim.  

The Board believes the Veteran's hypertension, COPD, chest 
pain, arteriosclerosis and nonservice-connected pension 
claims are inextricably intertwined with the Veteran's 
ischemic heart disease claim.  In other words, if service-
connection is granted for the ischemic heart disease claim, 
this may impact these other claims.  See Smith (Daniel) v. 
Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that 
where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together]; see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Further action on the Veteran's hypertension, COPD, 
chest pain, arteriosclerosis, and nonservice-connected 
pension claims is therefore deferred. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for any 
mental disability, his acid reflux 
disease, sleep disorder, lumbar spine 
arthritis, hypertension, COPD, chest pain, 
or arteriosclerosis, to include his 
reported January 2010 open heart surgery 
at the Regional Medical Center in 
Madisonville, Kentucky.  The Veteran 
should be provided multiple copies of VA 
Form 21-4142, Authorization and Consent to 
Release Information, and should be asked 
to complete these releases so that VA can 
obtain treatment records on his behalf.  
VBA should take appropriate steps to 
secure copies of any such treatment 
reports identified by the Veteran which 
are not in the record on appeal.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should also request from the 
Veteran a comprehensive statement 
containing as much detail and information 
as possible regarding his alleged in-
service stressors.  VBA should ask that 
the Veteran provide the specifics of his 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of the incidents, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The Veteran should be 
specifically asked to submit any citation 
letters he may have in his possession that 
relate to his service medal awards.

3.  VBA should also make a request to the 
NPRC for any additional service personnel 
records that have not been included in the 
Veteran's claims file, to include the 
Veteran's award citations, if available.  
Efforts to obtain these records should be 
memorialized in the Veteran's VA claims 
folder.

4.  VBA should then prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide 
any available information which might 
corroborate any alleged in-service combat 
stressor as noted in the claims file, and 
by any additional statements received from 
the Veteran.

5.  The Veteran's claims folder and a copy 
of this Remand should be forwarded to and 
reviewed by the November 2009 VA examiner, 
if available.  The examiner should 
specifically review his November 5, 2009 
assessment of the Veteran's acid reflux 
disease and lumbar spine arthritis, and 
cite to the relevant evidence considered 
in determining that these disabilities had 
their onset during the Veteran's active 
duty service.  The examiner should also 
proffer an opinion as to whether the 
Veteran has a currently diagnosed sleep 
disorder that is etiologically related to 
the Veteran's active military service or 
acid reflux disease.

If the November 2009 VA examiner is 
unavailable, medical opinions with 
supporting rationale should be obtained 
from another qualified medical 
professional as to whether it is as likely 
as not that the Veteran's acid reflux 
disease or his lumbar spine arthritis are 
related to, or had their onset during the 
Veteran's active duty service.  The 
examiner should also proffer an opinion as 
to whether the Veteran has a current sleep 
disorder that is etiologically related to 
his active military service or acid reflux 
disease.  

If any examiner determines that physical 
examination and/or diagnostic testing of 
the Veteran are necessary, or that a 
specialist should be consulted, such 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.  

6.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's claims 
on appeal.  If the claims are denied, VBA 
should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


